         Case 2:90-cv-00520-KJM-DB Document 7040-1 Filed 01/28/21 Page 1 of 2


                                              Attachment A

                      Table of EOP Institutions and Plan to Provide Quarantine Space

  Institution   Quarantine in        Set-Aside Plan If Necessary                    Location
                   Place For
                 Single Celled
                     EOPs
  CHCF          Yes              Quarantine in Negative                Facilities A, B, C, and D
                                 Pressure/Isolation Rooms
  CMC           Yes              None (All EOP Patients at CMC are     n/a
                                 single celled and they will be
                                 quarantined in place).
  CMF           Yes              Single Celled EOP Patients will be    S-3, W-1, W-3, H-1, I-1
                                 Quarantined in Place, Double
                                 Celled EOP Patients will be
                                 Clustered within Quarantine Space

                                 No Plan Finalized or Agreement Yet
                                 on How to Quarantine PIP Patients
                                 Who Are Currently Housed in
                                 Dorms in A2 and A3.
  CIW           Yes              Ninety Percent of EOP Patients at     n/a
                                 CIW are single celled. They will be
                                 quarantined in place. Ten percent
                                 of the cells in the EOP unit shall
                                 remain vacant so double celled EOP
                                 Patients can be moved to single
                                 cells for Quarantine
  COR           Yes              Double Celled EOP Patients will be    Section A of 4A1L
                                 Moved for Quarantine to Dedicated
                                 EOP Quarantine Space within a
                                 Separate Section of the180 Housing
                                 Unit
  SAC           Yes              Double Celled EOP Patients will be    Section A of B1
                                 moved to Dedicated EOP                Section B of A8
                                 Quarantine Space within 180
                                 Housing Units
  CCWF          No               EOP Patients Will Initially be        B508 D-Wing (EOP Housing Unit)
                                 Quarantined One to A Dorm In the
                                 Dedicated EOP Quarantine Space        A503 (CCWF Set-Aside Space)
                                 within EOP Housing Unit or
                                 Overflow into CCWF Quarantine
                                 Unit (270 Housing Unit)
  KVSP          No               Dedicated EOP Quarantine Space        Section B of C1
                                 within 180 Housing Unit
  VSP           No               Clustered in VSP Quarantine Unit      A3 cells 101-104, 201-204
                                 (270 Housing Unit)



[3656931.2]
         Case 2:90-cv-00520-KJM-DB Document 7040-1 Filed 01/28/21 Page 2 of 2


  LAC          Yes         Double Celled EOP Patients will be   B2 or C5
                           moved to LAC Quarantine Celled
                           Units and Clustered in LAC
                           Quarantine Unit (270 Housing Unit)
  MCSP                                                          NO AGREEMENT YET
  RJD                                                           NO AGREEMENT YET
  SVSP         Yes         Double Celled EOP Patients Will be   Section A of D6
                           Moved to A Dedicated EOP
                           Quarantine Space within 180
                           Housing Unit
  SATF         No          Clustered in SATF Quarantine Unit    Section A of C4
                           (270 and 180 Housing Unit)
  SQ                                                            NO AGREEMENT YET




[3656931.2]
